EX‑34.1 (logo) KPMG KPMG LLP Suite 1400 55 Second Street San Francisco, CA 94105 Report of Independent Registered Public Accounting Firm The Board of Directors Wells Fargo Bank, National Association: We have examined management’s assessment, included in the accompanying Management’s Assessment, that Wells Fargo Commercial Mortgage Servicing, a division of Wells Fargo Bank, National Association, (the “Company”) complied with the servicing criteria set forth in Item 1122(d) of the Securities and Exchange Commission’s Regulation AB for the servicing of commercial loans (the Platform), except for servicing criteria 1122(d)(1)(iii), 1122(d)(3)(i)(B-D), 1122(d)(3)(ii-iv), and 1122(d)(4)(xv), which the Company has determined are not applicable to the activities it performs with respect to the Platform, as of and for the year ended December 31, 2016. The Company has determined that servicing criteria 1122(d)(4)(xi) and 1122(d)(4)(xii) are applicable to the activities the Company performs with respect to the Platform, except for certain tax payment activities which the Company has engaged various vendors to perform.
